PD-0394-15
CODY    LAMONT    BLAYLOCK                                       IN   THE   COURT   OF


V.                                                               CRIMINAL      APPEALS


STATE    OF    TEXAS                                             OF    TEXAS
                                                                               FILED \M
                                                                       COURT OF CRlMi,
                   PRO SE MOTION REQUESTING LEAVE TO FILE                                      rc«U>
                         AN ORIGINAL COPY ONLY OF THE                           JLfW lQ 25*j
                       PETITION       FOR   DISCRETIONARY    REVIEW


TO THE HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS:                         Abel Acosta, Clerk
       COMES     NOW,Appellant         in     the above styled and numbered cause

and     respectfully      moves        this    court    to   grant leave to file an

original copy only of his Petition for Discretionary Review and in

support thereof would show the following:

1. The style and appeal number in the Twelfth Court of Appeals is

Cody Lamont Blaylock,Appeal No.12-13-00363-CR.

2. Appellant moves that pursuant to Rule 2,T.R.A.P. this court

suspend Rule 9.3(b),Tex.R.A.P. that requires the filing of eleven

(11) copies of the Petition for Discretionary Review with the Court.

3. The facts relied on for good cause: Appellant is indigent and

incarcerated and does not have access to a copying machine.                         It is

also the policy of the Coffield Unit of the TDCJ-CID not to provide

copies to offenders. Coffield is where appellant is housed. He is
filing pro se and not represented by counsel.

     WHEREFORE.PREMISES CONSIDERED, appellant respectfully prays that

this Honorable Court grant leave to file an original copy only of

his Petition for Discretionary Review with the Court.

                                                    Respectfully submitted,

               RECEIVED IN                          Igfy ftfoiW
        COURT OF CRIMINAL APPFA/c                   Cod/ Lament Blaylock#1898529
                              CML:>                 Coffield Unit
                JUN 05 2015                         2661 FM 2054
                                                    Tennessee Colony,Tx 75884


           Ate! Acosta, Clerk                 -i-
                                 CERTIFICATE     OF   SERVICE


  I, CodyLamont Blaylock,hereby certifies that a true and correct

of his "Pro se Motion Requesting Leave To File An Original Copy

Only Of The Petition For Discretionary Review" was sent to the Clerk

of the Texas Court of Criminal Appeals by placing same in the U.S.

mail     to      :     P.O. Box 12308,Capitol Station, Austin,Texas 78711.

Executed on thisj/^day of Mad/                          2015. CndiL KAjJMY^
                                           ^                    signature.&




                                  UNSWORN      DECLARATION


I, Cody L. Blaylock#1898529,being presently incarcerated in the

Coffield Unit of the TDCJ-CID located in Anderson County,Texas

declare       under         penalty   of   perjury     that     the foregoing is true

and    correct          ording to my belief. Executed on this^/^day of lYl/U^
                     acc<


              2015. (',
                              gnat/are




                                               -2-